Citation Nr: 0915399	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  05-33 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to August 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating action of the Department of 
Veterans Affairs Regional Office (RO) in Montgomery, Alabama.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.  


REMAND

In a VA Form 646, Statement Of Accredited Representative In 
Appealed Case, dated in February 2009, the Veteran's 
representative noted that the Veteran had requested a hearing 
before a Veterans Law Judge (VLJ) at the RO.  In a statement 
subsequently received at the Board in April 2009, he 
confirmed his desire for such a hearing.  

A complete and thorough review of the claims folder indicates 
that the Veteran has not been accorded his hearing, nor has 
he withdrawn his request for one.  A basic principle of 
veterans' law is that the Board shall decide an appeal only 
after affording the claimant an opportunity for a hearing.  
38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 
20.700 (2008), a hearing on appeal before the Board will be 
granted if an appellant expresses a desire to appear in 
person.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:  

1.  Schedule the Veteran for a hearing 
before a VLJ at the RO, with appropriate 
notification to him and his 
representative.  

2.  After a hearing is conducted, or if 
the Veteran withdraws the hearing request 
or fails to report for the scheduled 
hearing, the claims file should be 
returned to the Board for further 
appellate review.  

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  


